         Case 1:18-cv-05831-PAE Document 123 Filed 11/19/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 PARTNER REINSURANCE COMPANY LTD.,

                                       Plaintiff,                      18 Civ. 5831 (PAE)
                        -v-
                                                                             ORDER
 RPM MORTGAGE, INC., LENDUS, LLC,
 ERWIN ROBERT HIRT, TRACEY HIRT,
 and THE ROBERT HIRT AND TRACEY
 NAJARIAN HIRT REVOCABLE LIVING
 TRUST,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On November 13, 2020, the Court issued a decision in this case granting plaintiff Partner

Reinsurance Company Ltd. ("PartnerRe") leave to amend its complaint and, consistent with its

prior scheduling order, Dkt. 119, directing the parties jointly to submit a proposed schedule by

yesterday, November 18, 2020, Dkt. 120. On November 18, 2020, the Court received a letter

only from PartnerRe, informing the Court that the parties could not submit a joint letter because

of disagreement on two issues. Dkt. 122. The first concerns the date of defendants' forthcoming

deposition of a representative of the Ohio Department of Insurance ("ODI"), which has been

delayed on account of ODI's motion to quash defendants' subpoena, a motion which the Court

understands will soon be transferred to its docket from the Southern District of Ohio. The

second concerns defendants' newly proposed written discovery requests, which defendants failed

to mention in their last communication to the Court setting forth the discovery anticipated after

the Court's ruling on plaintiffs motion for leave to amend. See Dkt. 118.
         Case 1:18-cv-05831-PAE Document 123 Filed 11/19/20 Page 2 of 2



       It is premature for the Court to act on either issue, given PartnerRe's representations that,

as of last night, counsel had not met and conferred about such matters and, indeed, had yet to

agree on a time to speak. That said, the Court is dismayed that counsel cannot agree upon a

schedule for completing the very limited discovery outstanding in this case. The Court expects

able counsel to resolve such matters collegially, and to propose to the Court a joint schedule

setting forth the next steps in this case by Tuesday, November 24, 2020. In the regrettable event

that counsel are unable to accomplish this task, they are directed to submit competing proposed

scheduling orders for the Court's consideration by the same date.

       Counsel are advised that the Court views it as reasonable to expect the outstanding fact

discovery in this case to be complete by December 17, 2020 (i.e., four weeks from tomorrow).

       SO ORDERED.




                                                             United States District Judge
Dated: November 19, 2020
       New York, New York




                                                 2
